F I L E D
                                                                                                  United States Court of Appeals
                                                                                                          Tenth Circuit

                                                                                                         November 2, 2006
                            UNITED STATES COURT OF APPEALS
                                                                                                        Elisabeth A. Shumaker
                                                 TENTH CIRCUIT                                              Clerk of Court



 U N ITED STA TES O F A M ER IC A ,

                P l a in t i f f - A p p e ll e e ,
                                                                                        No. 06-2117
 v.                                                                         ( D .C . N o . C R - 9 2 - 4 8 6 J C )
                                                                            ( D i s tr ic t o f N e w M e x i c o )
 GA BRIEL RODR IGU EZ-
 AGUIRRE,

                D efendant - A ppellant.




                                         ORDER AND JUDGM ENT*



B e f o r e K E L L Y , H E N R Y a n d T Y M K O V I C H , C i r c u it J u d g e s .


          A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h i s p a n e l h a s

d e te r m i n e d u n a n im o u s l y t h a t o r a l a r g u m e n t w o u l d n o t m a te r i a ll y a s s i s t t h e

d e t e r m i n a tio n o f th is a p p e a l. S e e F e d . R . A p p . P . 3 4 ( a ) ( 2 ) ; 1 0 t h C ir . R .

3 4 . 1 ( G ) . T h e c a s e i s t h e r e f o r e o r d e r e d s u b m i t te d w i t h o u t o r a l a r g u m e n t .

          T h i s i s a n a p p e a l f r o m a n o r d e r o f th e d is t r i c t c o u r t d e n yi n g t h e


          *
            T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r t h e
d o c t r in e s o f l a w o f t h e c a s e , r e s j u d i c a t a a n d c o l la t e r a l e s t o p p e l . T h e c o u r t
g e n e ra ll y d i s f a v o rs t h e c it a ti o n o f o r d e r s a n d ju d g m e n ts ; n e v e rt h e le s s , a n
o r d e r a n d j u d g m e n t m a y b e c i te d u n d e r t h e t e r m s a n d c o n d i ti o n s o f 1 0 t h C i r.
R . 36.3.
d e f e n d a n t ’ s “ E x P a r t e M o t i o n R e q u e s t i n g T h a t F i n e P a ym e n t s B e P a i d

D i r e c t T o T h e C o u r t .” W e a f f i r m .

          I n t h e d i s t r i c t c o u r t , th e d e f e n d a n t r e q u e s t e d t h a t h e b e a l l o w e d t o

m a k e h i s q u a r t e r l y p a ym e n t s d i r e c t l y t o t h e c o u r t b e c a u s e h e i s u n a b l e t o

w o r k i n p r i s o n b e c a u s e o f m e d i c a l r e s t r i c ti o n s . T h e d is t r i c t c o u r t d e n ie d th e

motion.

          O n a p p e a l , t h e d e f e n d a n t c h a ll e n g e s t h e im p o s i t i o n o f a f o u r m i l l i o n

d o l la r f i n e a s p a r t o f h i s s e n t e n c e . B e c a u s e h e d i d n o t ra i s e t h i s i s s u e b e f o r e

t h e d i s t r i c t c o u r t , w e w i l l n o t a d d r e s s i t . “ A b s e n t c o m p e l l in g r e a s o n s , [ t h i s

c o u r t w i l l ] n o t c o n s i d e r a r g u m e n ts t h a t w e r e n o t p r e s e n te d to t h e d is t r i c t

court.” C row v. Shalala, 40 F.3d 323, 324 (10th C ir. 1994). This rule

a p p l i e s i n c ri m in a l a s w e ll a s c iv il a p p e a ls . S e e U n i t e d S ta t e s v . E a s t t e a m ,

4 2 6 F . 3 d 1 3 0 1 , 1 3 0 3 n . 2 ( 1 0 t h C i r . 2 0 0 5 ) ( “ B e c a u s e th i s a r g u m e n t w a s n o t

p r o p e r l y p r e s e r v e d , w e w i l l n o t a d d r e s s i t o n a p p e a l .” ) ( c it i n g t o C r o w ) .

          T h e r e is n o r e a s o n p r e s e n t h e r e to d e v ia te f r o m t h i s g e n e ra l r u l e . T h e

d e f e n d a n t h a d a m p l e o p p o r t u n i t y t o c h a ll e n g e th e im p o s i t i o n o f th e f in e

b o t h i n h is d ir e c t a p p e a l a n d in h is § 2 2 5 5 m o tio n .

          A F F I R M E D . T h e g o v e r n m e n t ’s m o t io n t o d i s m i s s is D E N I E D .



                                                              E n t e r e d f o r th e C o u r t


                                                              Per C uriam